256 S.W.3d 149 (2008)
Carlos Luna MENDOZA, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67394.
Missouri Court of Appeals, Western District.
May 6, 2008.
Motion for Rehearing and/or Transfer Denied July 1, 2008.
*150 Susan L. Hogan, Kansas City, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jefferson City, MO for Respondent.
Jamie P. Rasmussen, Asst. Atty. Gen., Jefferson City, MO, joins on the briefs.
Before PAUL M. SPINDEN, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 1, 2008.
Prior report: 115 S.W.3d 873.

Order
PER CURIAM.
Carlos Mendoza appeals the denial of his Rule 29.15 motion for postconviction relief. Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).